Citation Nr: 1410414	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-36 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 60 percent from June 14, 2006, for chronic pulmonary emboli associated with thrombophlebitis of the left leg and varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran served on active duty from September 1974 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the above Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois. 

In January 2013, the Board issued a decision denying disability ratings in excess of 10 percent prior to March 6, 2009 and in excess of 20 percent since that date for thrombophlebitis and varicose veins of the left leg under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7121 (2013).  The Board did however, assign a separate disability rating of 60 percent for pulmonary emboli associated with thrombophlebitis and varicose veins of the left leg, effective from June 14, 2006, under 38 C.F.R. § 4.97, DC 6817. 

The Veteran appealed the Board's January 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Order, the Court granted the parties' Joint Motion to Remand to Partially Vacate and Remand (Joint Motion) the Board's January 2013 decision.  The parties to the Joint Motion noted that the most recent examination, relied upon by the Board to evaluate the Veteran's thrombophlebitis of the left leg and the associated manifestations/disabilities including pulmonary emboli, was in March 2009.  At that time, the examiner's clinical analysis/assessment of the claim pertained specifically to post-thrombophlebitis of the left extremity.  The parties agreed that, given the Board's expressed recognition of the distinct symptomatology and criteria regarding the thrombophlebitis disability and pulmonary emboli disability, the Board erred in not adequately addressing whether the medical evidence was sufficient to properly evaluate the Veteran's pulmonary emboli disability associated with his thrombophlebitis of the left leg.  

Pursuant to the actions requested in the Joint Motion, the issue of entitlement to a disability rating in excess of 60 percent from June 14, 2006, for chronic pulmonary emboli associated with thrombophlebitis of the left leg and varicose veins, was remanded to the Board for further proceedings and compliance with the directives specified in the Joint Motion.  In accordance with the Joint Motion, the Board remanded the Veteran's claim for further development in November 2013.

The Board notes that the portion of the Board's decision that denied disability ratings in excess of 10 percent prior to March 6, 2009 and in excess of 20 percent since that date for thrombophlebitis and varicose veins of the left leg were essentially affirmed.  Hence, those matters are no longer before the Board.  In his Appellate Brief, the Veteran's representative appears to be expressing argument pertinent to those claims.  However, the Board again notes that those issues are no longer in appellate status.  They will not be addressed in this decision.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The most probative evidence of record demonstrates the Veteran had inferior vena cava surgery on June 14, 2006, at no time during the appeal period has there been clinical evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy, and pulmonary function tests were normal.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 60 percent for chronic pulmonary emboli, effective from June 14, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, DC 6817 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in October 2005 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

The Veteran is challenging the initial evaluation assigned following the grant of service connection for the disability addressed herein.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, to include an additional VA examination subsequent to the November 2013 Board remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, pursuant to the November 2013 Board remand, the Veteran was most recently afforded a VA examination to address his claim in December 2013.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The requested VA examination report is adequate to decide the claim addressed in this decision, as the report included a thorough review of the file, as well as examination findings relevant to the issue at hand.  Accordingly, the duty to assist requirements have been satisfied.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish distinct time periods in which the Veteran's disability resulted in symptoms which warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  If a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2013).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Under DC 6817, pulmonary vascular disease (PVD) will be non-compensably-rated when it is asymptomatic following resolution of a pulmonary thromboembolism, and 30 percent if symptomatic.  Where there is chronic pulmonary thromboembolism requiring anticoagulant therapy, or following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction, a 60 percent rating is assigned.  PVD resulting in primary pulmonary hypertension, or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy, warrants a 100 percent rating.  38 C.F.R. § 4.97, DC 6817. 

In January 2013, the Board found that this disability had distinguishable rating criteria from the broader issue which was on appeal at that time, entitlement to an increased disability rating for thrombophlebitis of the left leg with pulmonary emboli and varicose veins.  In support of that conclusion, it was noted that the rating criteria for thrombophlebitis also included symptomatology involving lower extremity veins/arteries and skin changes, which constitute distinctly different symptomatology from pulmonary emboli involving the pulmonary veins/arteries.  Since the Board found that the pulmonary emboli were productive of separate and distinct symptoms, the Board determined that a separate rating was warranted. 

According to the above rating criteria, a 60 percent evaluation is warranted following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction.  In this case, the record shows that the Veteran had an inferior vena cava filter placed on June 14, 2006, due to his history of pulmonary emboli, and has continued on anticoagulants.  Consequently, the Board found that a 60 percent rating was warranted for the Veteran's service-connected pulmonary emboli, effective from the date of June 14, 2006.  The Board further determined that a rating in excess of 60 percent was not warranted, as there was no evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale. 

Following the Veteran's appeal of the Board's January 2013 decision, the Veteran's claim was remanded in November 2013 for the purpose of providing an additional, VA examination.  That examination was conducted in December 2013.  At that time, it was noted that a two-dimensional echocardiogram was performed.  There was no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  Consequently, the criteria for the next higher 100 percent rating for pulmonary vascular disease have not been met.  

The Veteran complained of shortness of breath on exertion, however there was no objective evidence of pulmonary hypertension, and pulmonary function tests (PFTs) were normal.  Regarding the PFTs, the examiner indicated that those results accurately reflected the Veteran's current pulmonary function.  The examiner determined that it was less likely that the Veteran's service-connected, chronic pulmonary emboli caused marked interference with the Veteran's employment, or the need for frequent hospitalizations.  While the examiner indicated that this disability affected his ability to work, it was also indicated that the Veteran was employed at the time of the examination.  Additionally, although the Veteran's representative argued in his brief that the Veteran's varicose veins contributed to his level of impairment, the Board observes that that aspect of the Veteran's claim is no longer in appellate status.  

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Alemany, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim for a higher rating is denied.  

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities are inadequate.  The rating criteria outlined above reasonably describe the Veteran's disability level and symptomatology due to his service-connected pulmonary emboli.  There is no competent medical or competent and credible lay evidence of record that the Veteran has symptoms of this disability that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

Finally, while there is some evidence that this disability interferes with the Veteran's abilities, there is no claim that the Veteran is currently unable to work because of this service-connected disability.  In fact, he remains gainfully employed.  Consequently, the Board also does not find that an implied claim for a total disability rating based on individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to a disability rating in excess of 60 percent from June 14, 2006, for chronic pulmonary emboli associated with thrombophlebitis of the left leg and varicose veins, is denied.



____________________________________________
Susan J. Janec
Acing Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


